Exhibit 10.4

 

THE MANITOWOC COMPANY, INC.

2004 NON-EMPLOYEE DIRECTOR STOCK AND AWARDS PLAN

Amended December 17, 2008, Effective January 1, 2005

 


SECTION 1.              PURPOSE AND CONSTRUCTION.


 


(A)           PURPOSE.  THE MANITOWOC COMPANY, INC. 2004 NON-EMPLOYEE DIRECTOR
STOCK AND AWARDS PLAN (THE “PLAN”) HAS THREE COMPLEMENTARY PURPOSES: (A) TO
PROMOTE THE LONG-TERM GROWTH AND FINANCIAL SUCCESS OF THE MANITOWOC
COMPANY, INC. (THE “COMPANY”); (B) TO INDUCE, ATTRACT AND RETAIN HIGHLY
EXPERIENCED AND QUALIFIED INDIVIDUALS TO SERVE ON THE COMPANY’S BOARD OF
DIRECTORS (THE “BOARD”); AND (C) TO ASSIST THE COMPANY IN PROMOTING A GREATER
IDENTITY OF INTEREST BETWEEN THE COMPANY’S NON-EMPLOYEE DIRECTORS (“NON-EMPLOYEE
DIRECTORS”) AND ITS SHAREHOLDERS.  THE PLAN IS DESIGNED TO ACCOMPLISH THESE
GOALS BY PROVIDING NON-EMPLOYEE DIRECTORS WITH INCENTIVES TO INCREASE
SHAREHOLDER VALUE BY OFFERING THE OPPORTUNITY TO ACQUIRE SHARES OF THE COMPANY’S
COMMON STOCK, RECEIVE INCENTIVES BASED ON THE VALUE OF SUCH COMMON STOCK, OR
RECEIVE OTHER INCENTIVES ON THE POTENTIALLY FAVORABLE TERMS THAT THIS PLAN
PROVIDES.


 

(b)           Construction.  Capitalized terms used in this Plan shall have the
meanings set forth in Section 12, unless the context otherwise requires.

 

(c)           Effective Date and Shareholder Approval.  This Plan shall become
effective only following its approval by the shareholders of the Company.

 

Section 2.              Shares Reserved Under this Plan.

 


(A)           PLAN RESERVE.  AN AGGREGATE OF TWO-HUNDRED AND TWENTY-FIVE
THOUSAND (225,000) SHARES ARE RESERVED FOR ISSUANCE UNDER THIS PLAN. THE NUMBER
OF SHARES COVERED BY AN AWARD UNDER THE PLAN SHALL BE COUNTED ON THE DATE OF
GRANT OF SUCH AWARD AGAINST THE NUMBER OF SHARES AVAILABLE FOR GRANTING AWARDS
UNDER THE PLAN.  ANY SHARES DELIVERED PURSUANT TO THE EXERCISE OF AN AWARD MAY
CONSIST, IN WHOLE OR IN PART, OF AUTHORIZED AND UNISSUED SHARES OR OF TREASURY
SHARES.


 


(B)           STOCK SPLIT, STOCK DIVIDEND OR REVERSE STOCK SPLIT.  IN THE EVENT
OF A STOCK SPLIT, STOCK DIVIDEND OR REVERSE STOCK SPLIT, OF SHARES, THE NUMBER
OF SHARES SUBJECT TO THIS PLAN (INCLUDING THE NUMBER AND TYPE OF SHARES THAT MAY
BE GRANTED AS RESTRICTED STOCK, RESTRICTED STOCK UNITS OR ISSUED PURSUANT TO
OPTIONS, TO A PARTICIPANT IN ANY FISCAL YEAR, AND THAT MAY AFTER THE EVENT BE
MADE THE SUBJECT OF AWARDS UNDER THIS PLAN) AND THE NUMBER SHARES SUBJECT TO
OUTSTANDING AWARDS, AND THE GRANT, PURCHASE AND EXERCISE PRICE WITH RESPECT TO
ANY OUTSTANDING AWARDS, SHALL THEREUPON AUTOMATICALLY BE ADJUSTED
PROPORTIONATELY IN A MANNER CONSISTENT WITH SUCH STOCK SPLIT, STOCK DIVIDEND OR
REVERSE STOCK SPLIT TO PREVENT DILUTION OR ENLARGEMENT OF THE BENEFITS OR
POTENTIAL BENEFITS INTENDED TO BE MADE UNDER THIS PLAN; PROVIDED, HOWEVER, THAT
THE NUMBER OF SHARES SUBJECT TO ANY AWARD PAYABLE OR DENOMINATED IN SHARES MUST
ALWAYS BE A WHOLE NUMBER.  IN THE EVENT THAT ANY SUCH STOCK SPLIT, STOCK
DIVIDEND OR REVERSE STOCK SPLIT WOULD RESULT IN AN OUTSTANDING AWARD CONSISTING
OF ANY FRACTIONAL SHARE(S), THE COMMITTEE MAY CANCEL SUCH FRACTIONAL AMOUNT OR
GRANT AN AWARD OF AN ADDITIONAL FRACTIONAL AMOUNT SO THAT THERE IS NO

 

--------------------------------------------------------------------------------



 


FRACTION AMOUNT OR MAY MAKE PROVISION FOR A CASH PAYMENT, IN AN AMOUNT
DETERMINED BY THE COMMITTEE TO THE HOLDER OF THE AWARD THAT WOULD INCLUDE A
FRACTIONAL SHARE, IN EXCHANGE FOR THE CANCELLATION OF SUCH FACTIONAL
SHARE(S) (WITHOUT ANY CONSENT OF THE HOLDER OF ANY SUCH FRACTIONAL SHARE),
EFFECTIVE AS OF THE TIME THE COMMITTEE SPECIFIES (WHICH MAY BE THE TIME SUCH
STOCK SPLIT, STOCK DIVIDEND OR REVERSE STOCK SPLIT, IS EFFECTIVE).


 


(C)           OTHER ADJUSTMENT OF SHARES.  IN ADDITION TO THE NON-DISCRETIONARY
ADJUSTMENT PROVISIONS OF SECTION 2(B), IF THE COMMITTEE DETERMINES THAT ANY
DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN THE FORM OF CASH, OTHER SECURITIES,
OR OTHER PROPERTY, BUT NOT INCLUDING A DIVIDEND OF SHARES WHICH IS GOVERNED BY
SECTION 2(B)), RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK SPLIT,
REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION,
REPURCHASE OR EXCHANGE OF SHARES OR OTHER SECURITIES OF THE COMPANY, ISSUANCE OF
WARRANTS OR OTHER RIGHTS TO PURCHASE SHARES OR OTHER SECURITIES OF THE COMPANY,
OR OTHER SIMILAR CORPORATE TRANSACTION OR EVENT (COLLECTIVELY REFERRED TO AS
“EVENTS”) AFFECTS THE SHARES SUCH THAT AN ADJUSTMENT IS DETERMINED BY THE
COMMITTEE TO BE APPROPRIATE IN ORDER TO PREVENT DILUTION OR ENLARGEMENT OF THE
BENEFITS OR POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE PLAN,
THEN THE COMMITTEE MAY, IN SUCH MANNER AS IT MAY DEEM EQUITABLE, ADJUST ANY OR
ALL OF:  (I) THE NUMBER AND TYPE OF SHARES SUBJECT TO THE PLAN AND WHICH
THEREAFTER MAY BE MADE THE SUBJECT OF AWARDS UNDER THE PLAN; (II) THE NUMBER AND
TYPE OF SHARES SUBJECT TO OUTSTANDING AWARDS; AND (III) THE EXERCISE PRICE WITH
RESPECT TO ANY OPTION (COLLECTIVELY REFERRED TO AS “ADJUSTMENTS”); PROVIDED,
HOWEVER, THAT AWARDS SUBJECT TO GRANT OR PREVIOUSLY GRANTED TO NON-EMPLOYEE
DIRECTORS UNDER THE PLAN AT THE TIME OF ANY SUCH EVENT SHALL BE SUBJECT ONLY TO
SUCH ADJUSTMENTS AS SHALL BE NECESSARY TO MAINTAIN THE PROPORTIONATE INTEREST OF
THE NON-EMPLOYEE DIRECTORS AND PRESERVE, WITHOUT EXCEEDING, THE VALUE OF SUCH
AWARDS; AND PROVIDED FURTHER THAT THE NUMBER OF SHARES SUBJECT TO ANY AWARD
SHALL ALWAYS BE A WHOLE NUMBER.


 

(d)           Predecessor Plan.  After the Effective Date of this Plan, the 1999
Non-employee Director Stock Option Plan will be frozen such that (i) no future
awards will be granted under the 1999 Non-employee Director Stock Option Plan,
(ii) the 1999 Non-employee Director Stock Option Plan will exist solely to
govern grants of awards made prior to the Effective Date of this Plan, and
(iii) any Shares that would have otherwise been available for new grants under
the 1999 Non-employee Director Stock Option Plan will not roll over into this
Plan and thus will not be available for the purpose of granting Awards under
this Plan.

 

(e)           Replenishment of Shares Under this Plan.  The number of Shares
reserved for issuance under this Plan shall be reduced only by the number of
Shares actually delivered in payment or settlement of Awards, including
Restricted Stock and Restricted Stock Units.  If an Award lapses, expires,
terminates or is cancelled without the issuance of Shares under the Award, then
the Shares subject to, reserved for or delivered in payment in respect of such
Award may again be used for new Awards under this Plan.  If Shares are issued
under any Award and the Company subsequently reacquires them pursuant to rights
reserved upon the issuance of the Shares, if Shares are used in connection with
the satisfaction of tax obligations relating to an Award, or if previously owned
Shares are delivered to the Company in payment of the exercise price of an
Award, then the Shares subject to, reserved for or delivered in payment in
respect of such Award may again be used for new Awards under this Plan.

 

2

--------------------------------------------------------------------------------


 

Section 3.              Plan Administration and Operation.

 


(A)           ADMINISTRATIVE AUTHORITY.  THE COMMITTEE HAS FULL AUTHORITY TO
ADMINISTER THIS PLAN, INCLUDING THE AUTHORITY TO (I) INTERPRET THE PROVISIONS OF
THIS PLAN, (II) PRESCRIBE, AMEND AND RESCIND RULES AND REGULATIONS RELATING TO
THIS PLAN, (III) CORRECT ANY DEFECT, SUPPLY ANY OMISSION, OR RECONCILE ANY
INCONSISTENCY IN ANY AWARD OR AGREEMENT COVERING AN AWARD IN THE MANNER AND TO
THE EXTENT IT DEEMS DESIRABLE TO CARRY THIS PLAN INTO EFFECT, AND (IV) MAKE ALL
OTHER DETERMINATIONS NECESSARY OR ADVISABLE FOR THE ADMINISTRATION OF THIS PLAN.


 

(b)           Awards.  The Committee has full authority to designate from time
to time which Non-employee Directors shall receive Awards under this Plan.  The
Committee may consider such factors as it deems pertinent in selecting whether a
Non-employee Director will receive any Award(s) and in determining the types and
amounts of Awards and in setting any Performance Goals or other limitations.  In
making such selection and determination, factors the Committee may consider
include, but will not be limited to: (a) the Company’s financial condition;
(b) anticipated profits for the current or future years; (c) the Non-employee
Director’s length of service on the Board; and (d) other fees that the Company
provides or has agreed to provide to the Non-employee Director.  The Committee’s
decision to provide a Non-employee Director with an Award in any year will not
require the Committee to designate such person to receive an Award in any other
year.

 


(C)           COMMITTEE ACTION AND DELEGATION. A MAJORITY OF THE MEMBERS OF THE
COMMITTEE WILL CONSTITUTE A QUORUM, AND A MAJORITY OF THE COMMITTEE’S MEMBERS
PRESENT AT A MEETING AT WHICH A QUORUM IS PRESENT MUST MAKE ALL DETERMINATIONS
OF THE COMMITTEE.  THE COMMITTEE MAY MAKE ANY DETERMINATION UNDER THIS PLAN
WITHOUT NOTICE OR MEETING OF THE COMMITTEE BY A WRITING THAT A MAJORITY OF THE
COMMITTEE MEMBERS HAVE SIGNED.  TO THE EXTENT APPLICABLE LAW PERMITS, THE BOARD
MAY DELEGATE TO ANOTHER COMMITTEE OF THE BOARD ANY OR ALL OF THE AUTHORITY AND
RESPONSIBILITY OF THE COMMITTEE.  IF THE BOARD HAS MADE SUCH A DELEGATION, THEN
ALL REFERENCES TO THE COMMITTEE IN THIS PLAN INCLUDE SUCH OTHER COMMITTEE OR ONE
OR MORE OFFICERS TO THE EXTENT OF SUCH DELEGATION.  EXCEPT TO THE EXTENT
PROHIBITED BY APPLICABLE LAW, THE COMMITTEE MAY ALSO AUTHORIZE ANY ONE OR MORE
OF THEIR NUMBER OR THE SECRETARY OR ANY OTHER OFFICER OF THE COMPANY TO EXECUTE
AND DELIVER DOCUMENTS ON BEHALF OF THE COMMITTEE.


 


(D)           REVIEW OF COMMITTEE DECISIONS. ALL COMMITTEE DETERMINATIONS ARE
FINAL AND BINDING UPON ALL INTERESTED PARTIES AND NO REVIEWING COURT, AGENCY OR
OTHER TRIBUNAL SHALL OVERTURN A DECISION OF THE COMMITTEE UNLESS IT FIRST
DETERMINES THAT THE COMMITTEE ACTED IN AN ARBITRARY AND CAPRICIOUS MANNER WITH
RESPECT TO SUCH DECISION.


 


(E)           COMMITTEE INDEMNIFICATION. NO MEMBER OF THE COMMITTEE WILL BE
LIABLE FOR ANY ACT DONE, OR DETERMINATION MADE, BY THE INDIVIDUAL IN GOOD FAITH
WITH RESPECT TO THE PLAN OR ANY AWARD.  THE COMPANY WILL INDEMNIFY AND HOLD
HARMLESS ALL COMMITTEE MEMBERS TO THE MAXIMUM EXTENT THAT THE LAW AND THE
COMPANY’S BYLAWS PERMIT.


 


SECTION  4.             DISCRETIONARY GRANTS OF AWARDS.


 


SUBJECT TO THE TERMS OF THIS PLAN, INCLUDING SECTION 7 BELOW, THE COMMITTEE HAS
FULL POWER AND AUTHORITY TO DETERMINE: (A) THE TYPE OR TYPES OF AWARDS TO BE

 

3

--------------------------------------------------------------------------------



 


GRANTED TO EACH NON-EMPLOYEE DIRECTOR (I.E., OPTIONS, RESTRICTED STOCK AND/OR
RESTRICTED STOCK UNITS); (B) THE NUMBER OF SHARES WITH RESPECT TO WHICH AN AWARD
IS GRANTED TO A NON-EMPLOYEE DIRECTOR, IF APPLICABLE; AND (C) ANY OTHER TERMS
AND CONDITIONS OF ANY AWARD GRANTED TO A NON-EMPLOYEE DIRECTOR.  AWARDS UNDER
THIS PLAN MAY BE GRANTED EITHER ALONE OR IN ADDITION TO, IN TANDEM WITH, OR IN
SUBSTITUTION FOR ANY OTHER AWARD (OR ANY OTHER AWARD GRANTED UNDER ANOTHER PLAN
OF THE COMPANY OR ANY AFFILIATE).  THE COMMITTEE MAY GRANT MULTIPLE AWARDS AND
DIFFERENT TYPES OF AWARDS (E.G., OPTIONS, RESTRICTED STOCK AND/OR RESTRICTED
STOCK UNITS) TO INDIVIDUAL NON-EMPLOYEE DIRECTORS AT THE SAME TIME.


 

Section 5.              Options.

 


(A)           EXERCISE PRICE OF OPTIONS.  FOR EACH OPTION, THE COMMITTEE WILL
ESTABLISH THE EXERCISE PRICE, WHICH MAY NOT BE LESS THAN THE FAIR MARKET VALUE
OF THE SHARES SUBJECT TO THE OPTION AS DETERMINED ON THE DATE OF GRANT.  THE
COMMITTEE SHALL ALSO DETERMINE THE METHOD OR METHODS BY WHICH, AND THE FORM OR
FORMS, INCLUDING, WITHOUT LIMITATION, CASH, SHARES, OTHER SECURITIES, OTHER
AWARDS, OR OTHER PROPERTY, OR ANY COMBINATION THEREOF, HAVING A FAIR MARKET
VALUE ON THE EXERCISE DATE EQUAL TO THE RELEVANT EXERCISE PRICE, IN WHICH
PAYMENT OF THE EXERCISE PRICE WITH RESPECT TO ANY OPTION MAY BE MADE OR DEEMED
TO HAVE BEEN MADE.


 


(B)           TERMS AND CONDITIONS OF OPTIONS.  SUBJECT TO THE TERMS OF THE
PLAN, AN OPTION WILL BE EXERCISABLE AT SUCH TIMES AND SUBJECT TO SUCH CONDITIONS
AS THE COMMITTEE SPECIFIES, INCLUDING, BUT NOT LIMITED TO, ANY PERFORMANCE
GOALS.  NOTWITHSTANDING THE PRECEDING, EACH OPTION MUST TERMINATE NO LATER THAN
TEN (10) YEARS AFTER THE DATE OF GRANT.


 

Section 6.              Restricted Stock and Restricted Stock Units.

 


SUBJECT TO THE TERMS OF THE PLAN, EACH AWARD OF RESTRICTED STOCK AND/OR
RESTRICTED STOCK UNITS MAY BE SUBJECT TO SUCH TERMS AND CONDITIONS AS THE
COMMITTEE DETERMINES APPROPRIATE, INCLUDING, WITHOUT LIMITATION, A CONDITION
THAT ONE OR MORE PERFORMANCE GOALS BE ACHIEVED FOR THE NON-EMPLOYEE DIRECTOR TO
REALIZE ALL OR A PORTION OF THE BENEFIT PROVIDED UNDER THE AWARD.  HOWEVER, ANY
AWARD OF RESTRICTED STOCK AND/OR RESTRICTED STOCK UNITS (REGARDLESS OF WHETHER
SUCH AWARD IS CONDITIONED UPON ANY PERFORMANCE GOALS) MUST HAVE A RESTRICTION
PERIOD OF AT LEAST THREE (3) YEARS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
HEREIN, ALL RESTRICTED STOCK AND RESTRICTED STOCK UNITS AWARDED UNDER THIS PLAN
SHALL BE PAYABLE ONLY IN SHARES.  ANY AWARD OF RESTRICTED STOCK UNITS MUST BE
PAID BEFORE MARCH 15 OF THE CALENDAR YEAR AFTER THE CALENDAR YEAR IN WHICH THE
RECIPIENT HAS A FULLY VESTED RIGHT TO SUCH RESTRICTED STOCK UNITS.


 

Section 7.              Effect of Termination of Membership on the Board.

 

(a)           Award Limitations.  Subject to the limitations set forth in
Section 7(b) below, the Committee shall, in its discretion, determine whether to
impose any Award Agreement provisions or limitation concerning what will happen
to any outstanding Award(s) when the Non-employee Director ceases to be a member
of the Board for any reason.  The restrictions under Section 7(b) and any other
limitations imposed by the Committee under this Section 7(a) must be included in
the Award Agreement.  Unless otherwise stated under the

 

4

--------------------------------------------------------------------------------


 

Award Agreement, if a Non-employee Director ceases to be a member of the Board
for any reason other than the Non-employee Director’s retirement due to reaching
the mandatory retirement age established by the Board, or other than death or
disability (as determined by the Committee), as to Awards held by that
Non-employee Director on the effective date of such termination of Board
membership, unless the Committee, in its sole discretion, shall otherwise
determine, all nonvested options and all Restricted Stock as to which all
restrictions have not lapsed, and all Restricted Stock Units for which the
Performance Goals have not been fully satisfied shall be immediately forfeited. 
Upon the retirement (due to reaching the mandatory retirement age established by
the Board), death or disability of a Non-employee Director, all Options held by
the Non-employee Director shall fully and immediately vest, all restrictions
with respect to Restricted Stock held by the Non-employee Director shall
immediately lapse, and all Performance Goals with respect to Restricted Stock
Units held by the Non-employee Director shall be deemed immediately satisfied. 
In such event or if the Committee otherwise determines not to require immediate
forfeiture upon the occurrence of some other event where the Non-employee
director ceases to be a member of the Board, then the maximum exercise period
which may be permitted for Options following such termination of Board
membership shall be the shorter of one year or the scheduled expiration date of
the Award.

 


(B)           FRAUD AND MISCONDUCT.  NOTWITHSTANDING ANY PROVISION IN THIS PLAN
OR IN ANY AWARD AGREEMENT, IF A NON-EMPLOYEE DIRECTOR CEASES BEING A DIRECTOR OF
THE COMPANY DUE TO ANY OF THE FOLLOWING ACT(S), THEN ALL AWARDS PREVIOUSLY
GRANTED TO SUCH NON-EMPLOYEE DIRECTOR SHALL IMMEDIATELY BE FORFEITED AS OF THE
DATE OF THE FIRST SUCH ACT: (I) FRAUD OR INTENTIONAL MISREPRESENTATION;
(II) EMBEZZLEMENT, MISAPPROPRIATION OR CONVERSION OF ASSETS OR OPPORTUNITIES OF
THE COMPANY OR ANY AFFILIATE OF THE COMPANY; OR (III) ANY OTHER GROSS OR WILLFUL
MISCONDUCT AS DETERMINED BY THE COMMITTEE, IN ITS SOLE AND CONCLUSIVE
DISCRETION.


 


SECTION 8.              NON-TRANSFERABILITY.


 

Except as otherwise provided in this Section, or as the Committee otherwise
provides, each Award granted under this Plan is not transferable by a
Non-employee Director:  (a) until such Option has been exercised and/or the
limitations on the Restricted Stock or Restricted Stock Units have lapsed or
been satisfied; or (b) by will or the laws of descent and distribution.  During
the lifetime of the Non-employee Director such Awards may be exercised only by
the Non-employee Director or the Non-employee Director’s legal representative or
by the permitted transferee of such Non-employee Director as hereinafter
provided (or by the legal representative of such permitted transferee).  Unless
otherwise prohibited by the Award Agreement, a Non-employee Director may
transfer Awards to (i) his or her spouse, children or grandchildren (“Immediate
Family Members”); (ii) a trust or trusts for the exclusive benefit of such
Immediate Family Members; or (iii) a partnership in which such Immediate Family
Members are the only partners.  The transfer will be effective only if the
Non-employee Director receives no consideration for such transfer.  Subsequent
transfers of transferred Awards are prohibited except transfers to those persons
or entities to which the Non-employee Director could have transferred such
Awards, or transfers otherwise in accordance with this Section.

 

Section 9.              Amendment and Termination of the Plan and Awards.

 

5

--------------------------------------------------------------------------------



 


(A)           TERM OF PLAN.  THIS PLAN WILL TERMINATE ON, AND NO AWARD MAY BE
GRANTED AFTER, THE TEN (10) YEAR ANNIVERSARY OF THE EFFECTIVE DATE, UNLESS THE
BOARD EARLIER TERMINATES THIS PLAN PURSUANT TO SECTION 9(B).


 


(B)           TERMINATION AND AMENDMENT.  THE BOARD MAY AMEND, ALTER, SUSPEND,
DISCONTINUE OR TERMINATE THIS PLAN AT ANY TIME, SUBJECT TO SHAREHOLDER APPROVAL
IF: (I) SHAREHOLDER APPROVAL OF SUCH AMENDMENT(S) IS REQUIRED UNDER THE EXCHANGE
ACT; (II) SHAREHOLDER APPROVAL OF SUCH AMENDMENT(S) IS REQUIRED UNDER THE
LISTING REQUIREMENTS OF THE NEW YORK STOCK EXCHANGE OR ANY PRINCIPAL SECURITIES
EXCHANGE OR MARKET ON WHICH THE SHARES ARE THEN TRADED (TO MAINTAIN THE LISTING
OR QUOTATION OF THE SHARES ON THAT EXCHANGE); OR (III) THE AMENDMENT WILL:
[A] MATERIALLY INCREASE ANY NUMBER OF SHARES SPECIFIED IN SECTION 2(A) (EXCEPT
AS PERMITTED BY SECTION 2(B)); [B] SHORTEN THE RESTRICTION PERIODS SPECIFIED IN
SECTION 6(B); OR [C] MODIFY THE PROVISIONS OF SECTION 9(E).


 


(C)           AMENDMENT, MODIFICATION OR CANCELLATION OF AWARDS.  EXCEPT AS
PROVIDED IN SECTION 9(E) AND SUBJECT TO THE REQUIREMENTS OF THIS PLAN, THE
COMMITTEE MAY WAIVE ANY RESTRICTIONS OR CONDITIONS APPLICABLE TO ANY AWARD OR
THE EXERCISE OF THE AWARD, AND THE COMMITTEE MAY MODIFY, AMEND, OR CANCEL ANY OF
THE OTHER TERMS AND CONDITIONS APPLICABLE TO ANY AWARDS BY MUTUAL AGREEMENT
BETWEEN THE COMMITTEE AND THE NON-EMPLOYEE DIRECTOR OR ANY OTHER PERSONS AS MAY
THEN HAVE AN INTEREST IN THE AWARD, SO LONG AS ANY AMENDMENT OR MODIFICATION
DOES NOT INCREASE THE NUMBER OF SHARES ISSUABLE UNDER THIS PLAN (EXCEPT AS
PERMITTED BY SECTION 2(B)), BUT THE COMMITTEE NEED NOT OBTAIN THE NON-EMPLOYEE
DIRECTOR’S (OR OTHER INTERESTED PARTY’S) CONSENT FOR THE CANCELLATION OF AN
AWARD PURSUANT TO THE PROVISIONS OF SECTION 2(B).  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS PLAN, THE COMMITTEE SHALL HAVE SOLE DISCRETION TO ALTER THE
SELECTED PERFORMANCE GOALS.


 


(D)           SURVIVAL OF COMMITTEE AUTHORITY AND AWARDS.  NOTWITHSTANDING THE
FOREGOING, THE AUTHORITY OF THE COMMITTEE TO ADMINISTER THIS PLAN AND MODIFY OR
AMEND AN AWARD MAY EXTEND BEYOND THE DATE OF THIS PLAN’S TERMINATION.  IN
ADDITION, TERMINATION OF THIS PLAN WILL NOT AFFECT THE RIGHTS OF NON-EMPLOYEE
DIRECTORS WITH RESPECT TO AWARDS PREVIOUSLY GRANTED TO THEM, AND ALL UNEXPIRED
AWARDS WILL CONTINUE IN FORCE AND EFFECT AFTER TERMINATION OF THIS PLAN EXCEPT
AS THEY MAY LAPSE OR BE TERMINATED BY THEIR OWN TERMS AND CONDITIONS.


 


(E)           REPRICING PROHIBITED.  NOTWITHSTANDING ANYTHING IN THIS PLAN TO
THE CONTRARY, AND EXCEPT FOR THE ADJUSTMENTS PROVIDED IN SECTION 2(B), NEITHER
THE COMMITTEE NOR ANY OTHER PERSON MAY DECREASE THE EXERCISE PRICE FOR ANY
OUTSTANDING OPTION GRANTED UNDER THIS PLAN AFTER THE DATE OF GRANT NOR ALLOW A
NON-EMPLOYEE DIRECTOR TO SURRENDER AN OUTSTANDING OPTION GRANTED UNDER THIS PLAN
TO THE COMPANY AS CONSIDERATION FOR THE GRANT OF A NEW OPTION WITH A LOWER
EXERCISE PRICE.


 


SECTION 10.            CHANGE OF CONTROL.  EXCEPT TO THE EXTENT THE COMMITTEE
PROVIDES A RESULT MORE FAVORABLE TO HOLDERS OF AWARDS OR AS OTHERWISE SET FORTH
IN AN AGREEMENT COVERING AN AWARD, IN THE EVENT OF A CHANGE OF CONTROL, THE
FOLLOWING RULES SHALL APPLY.


 

(a)           Options.  Each holder of an Option (a) shall have the right at any
time thereafter to exercise the Option in full whether or not the Option was
theretofore exercisable; and (b) shall have the right, exercisable by written
notice to the Company within sixty (60) days

 

6

--------------------------------------------------------------------------------


 

after the change of Control, to receive, in exchange for the surrender of the
Option, an amount of cash equal to the excess of the Change of Control Price of
the Shares covered by the Option that is so surrendered over the exercise price
of such Shares under the Award;

 

(b)           Restricted Stock.  Restricted Stock that is not then vested shall
vest upon the date of the Change of Control and each holder of such Restricted
Stock shall have the right, exercisable by written notice to the Company within
sixty (60) days after the Change of Control, to receive, in exchange for the
surrender of such Restricted Stock, an amount of cash equal to the Change of
Control Price of such Restricted Stock;

 

(c)           Restricted Stock Units.  Each holder of a Restricted Stock Unit
for which the performance period has not expired shall have the right,
exercisable by written notice to the Company within sixty (60) days after the
Change of Control, to receive, in exchange for the surrender of the Restricted
Stock Unit, a number of Shares equal to the product of the number of Restricted
Stock Units and a fraction the numerator of which is the number of whole months
which have elapsed from the beginning of the performance period to the date of
the Change of Control and the denominator of which is the number of whole months
in the performance period.  Each holder of a Restricted Stock Unit that has been
earned but not yet paid shall receive the number of Shares equal to the number
of such Restricted Stock Units.

 


SECTION 11.            GENERAL PROVISIONS.


 


(A)           OTHER TERMS AND CONDITIONS.  THE GRANT OF ANY AWARD UNDER THIS
PLAN MAY ALSO BE SUBJECT TO OTHER PROVISIONS (WHETHER OR NOT APPLICABLE TO THE
AWARD AWARDED TO ANY OTHER NON-EMPLOYEE DIRECTOR) AS THE COMMITTEE DETERMINES
APPROPRIATE, INCLUDING, WITHOUT LIMITATION, PROVISIONS FOR: (I) ONE OR MORE
MEANS TO ENABLE A NON-EMPLOYEE DIRECTOR TO DEFER THE DELIVERY OF SHARES OR
RECOGNITION OF TAXABLE INCOME RELATING TO AWARDS OR TERMS AND CONDITIONS AS THE
COMMITTEE DETERMINES, INCLUDING, BY WAY OF EXAMPLE, THE FORM AND MANNER OF THE
DEFERRAL ELECTION, THE TREATMENT OF DIVIDENDS PAID ON THE SHARES DURING THE
DEFERRAL PERIOD OR A MEANS FOR PROVIDING A RETURN TO A NON-EMPLOYEE DIRECTOR ON
AMOUNTS DEFERRED, AND THE PERMITTED DISTRIBUTION DATES OR EVENTS (PROVIDED THAT
NO SUCH DEFERRAL MEANS MAY RESULT IN AN INCREASE IN THE NUMBER OF SHARES
ISSUABLE UNDER THIS PLAN); (II) THE PURCHASE OF SHARES UNDER OPTIONS IN
INSTALLMENTS; (III) THE PAYMENT OF THE PURCHASE PRICE OF OPTIONS BY DELIVERY OF
CASH OR OTHER SHARES OR OTHER SECURITIES OF THE COMPANY (INCLUDING BY
ATTESTATION) HAVING A THEN FAIR MARKET VALUE EQUAL TO THE PURCHASE PRICE OF SUCH
SHARES, OR BY DELIVERY (INCLUDING BY FAX) TO THE COMPANY OR ITS DESIGNATED AGENT
OF AN EXECUTED IRREVOCABLE OPTION EXERCISE FORM TOGETHER WITH IRREVOCABLE
INSTRUCTIONS TO A BROKER-DEALER TO SELL OR MARGIN A SUFFICIENT PORTION OF THE
SHARES AND DELIVER THE SALE OR MARGIN LOAN PROCEEDS DIRECTLY TO THE COMPANY TO
PAY FOR THE EXERCISE PRICE;  (IV) GIVING THE NON-EMPLOYEE DIRECTOR THE RIGHT TO
RECEIVE DIVIDEND PAYMENTS OR DIVIDEND EQUIVALENT PAYMENTS WITH RESPECT TO THE
SHARES SUBJECT TO THE AWARD (BOTH BEFORE AND AFTER THE SHARES SUBJECT TO THE
AWARD ARE EARNED, VESTED OR ACQUIRED), WHICH PAYMENTS MAY BE EITHER MADE
CURRENTLY OR CREDITED TO AN ACCOUNT FOR THE NON-EMPLOYEE DIRECTOR, AND MAY BE
SETTLED IN CASH OR SHARES, AS THE COMMITTEE DETERMINES; (V) RESTRICTIONS ON
RESALE OR OTHER DISPOSITION; AND (VI) COMPLIANCE WITH FEDERAL OR STATE
SECURITIES LAWS AND STOCK EXCHANGE REQUIREMENTS.


 


(B)           NO FRACTIONAL SHARES.  NO FRACTIONAL SHARES OR OTHER SECURITIES
MAY BE ISSUED OR DELIVERED PURSUANT TO THIS PLAN, AND THE COMMITTEE MAY
DETERMINE WHETHER CASH, OTHER

 

7

--------------------------------------------------------------------------------


 


SECURITIES OR OTHER PROPERTY WILL BE PAID OR TRANSFERRED IN LIEU OF ANY
FRACTIONAL SHARES OR OTHER SECURITIES, OR WHETHER SUCH FRACTIONAL SHARES OR
OTHER SECURITIES OR ANY RIGHTS TO FRACTIONAL SHARES OR OTHER SECURITIES WILL BE
CANCELED, TERMINATED OR OTHERWISE ELIMINATED.


 


(C)           REQUIREMENTS OF LAW.  THE GRANTING OF AWARDS UNDER THIS PLAN AND
THE ISSUANCE OF SHARES IN CONNECTION WITH AN AWARD ARE SUBJECT TO ALL APPLICABLE
LAWS, RULES AND REGULATIONS AND TO SUCH APPROVALS BY ANY GOVERNMENTAL AGENCIES
OR NATIONAL SECURITIES EXCHANGES AS MAY BE REQUIRED.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS PLAN OR ANY AWARD AGREEMENT, THE COMPANY HAS NO LIABILITY TO
DELIVER ANY SHARES UNDER THIS PLAN OR MAKE ANY PAYMENT UNLESS SUCH DELIVERY OR
PAYMENT WOULD COMPLY WITH ALL APPLICABLE LAWS AND THE APPLICABLE REQUIREMENTS OF
ANY SECURITIES EXCHANGE OR SIMILAR ENTITY.


 


(D)           GOVERNING LAW.  THIS PLAN, AND ALL AGREEMENTS UNDER THIS PLAN,
SHOULD BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
WISCONSIN, WITHOUT REFERENCE TO ANY CONFLICT OF LAW PRINCIPLES.  ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS PLAN, ANY AWARD OR ANY AWARD
AGREEMENT, OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT OF THIS
PLAN, ANY AWARD OR ANY AWARD AGREEMENT, MAY ONLY BE BROUGHT AND DETERMINED IN A
COURT SITTING IN THE COUNTY OF MANITOWOC, OR THE FEDERAL DISTRICT COURT FOR THE
EASTERN DISTRICT OF WISCONSIN SITTING IN THE COUNTY OF MILWAUKEE, IN THE STATE
OF WISCONSIN.


 

(e)           Severability.  If any provision of this Plan or any Award
Agreement or any Award (i) is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction, or as to any person or Award, or (ii) would
disqualify this Plan, any Award Agreement or any Award under any law the
Committee deems applicable, then such provision should be construed or deemed
amended to conform to applicable laws, or if it cannot be so construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of this Plan, Award Agreement or Award, then such provision should be
stricken as to such jurisdiction, person or Award, and the remainder of this
Plan, such Award Agreement and such Award will remain in full force and effect.

 

(f)            Other Arrangements.  Nothing contained in the Plan shall prevent
the Company or any Affiliate from adopting or continuing in effect other or
additional compensation arrangements for Non-employee Directors, and such
arrangements may be either generally applicable or applicable only in specific
cases.

 

(g)           No Right to Remain on Board.  The grant of an Award to a
Non-employee Director pursuant to the Plan shall confer no right on such
Non-employee Director to continue as a director of the Company.  Except for
rights accorded under the Plan, Non-employee Directors shall have no rights as
holders of Shares as a result of the granting of Awards hereunder.

 

(h)           409A Compliance.  Notwithstanding anything to the contrary in this
Plan document, any Award or any accompanying forms or related material, the Plan
is designed and intended to operate such that all benefits hereunder are exempt
from the application of Code Section 409A.  Any provisions of this Plan
document, any Award, or any related material which conflict with or would be
deemed to violate the preceding stated intent shall be deemed limited, as
determined by the Committee in order to ensure the results contemplated in this
Section.

 

8

--------------------------------------------------------------------------------


 

Notwithstanding the preceding statements, nothing in this Plan or any related
document is intended to provide individual participants or beneficiaries with
any guaranty, warranty or assurance of particular tax treatment for benefits
hereunder.

 

Section 12.            Definitions.

 

(a)           “Affiliate” shall mean any corporation, partnership, joint
venture, or other entity during any period in which the Company owns, directly
or indirectly, at least twenty percent (20%) of the equity, voting or profits
interest, and any other business venture in which the Committee, in its
discretion, both:  (i) determines that the Company has a significant interest;
and (ii) designates as an Affiliate for purposes of this Plan.

 


(B)           “ANNUAL MEETING OF THE SHAREHOLDERS” SHALL MEAN THE ANNUAL MEETING
OF SHAREHOLDERS OF THE COMPANY HELD EACH CALENDAR YEAR.


 

(c)           “Award” means any grant of Options, Restricted Stock or Restricted
Stock Units under this Plan.

 

(d)           “Award Agreement” means a written agreement, in such form
(consistent with the terms of this Plan) as approved by the Committee.

 


(E)           “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF THE COMPANY.


 

(f)            “Change of Control” means the first to occur of the following
with respect to the Company or any upstream holding company:

 

(i)            Any “Person,” as that term is defined in Sections 13(d) and
14(d) of the Exchange Act, but excluding the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of stock of the
Company, is or becomes the “Beneficial Owner” (as that term is defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding securities; or

 

(ii)           The Company is merged or consolidated with any other corporation
or other entity, other than:  (A) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than eighty percent (80%)
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
(B) the Company engages in a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “Person”
(as defined above) acquires more than thirty percent (30%) of the combined
voting power of the Company’s then outstanding securities.  Notwithstanding the
foregoing, a merger or consolidation involving the Company shall

 

9

--------------------------------------------------------------------------------


 

not be considered a “Change of Control” if the Company is the surviving
corporation and shares of the Company’s Common Stock are not converted into or
exchanged for stock or securities of any other corporation, cash or any other
thing of value, unless persons who beneficially owned shares of the Company’s
Common Stock outstanding immediately prior to such transaction own beneficially
less than a majority of the outstanding voting securities of the Company
immediately following the merger or consolidation;

 

(iii)          The Company or any subsidiary sells, assigns or otherwise
transfer assets in a transaction or series of related transactions, if the
aggregate market value of the assets so transferred exceeds fifty percent (50%)
of the Company’s consolidated book value, determined by the Company in
accordance with generally accepted accounting principles, measured at the time
at which such transaction occurs or the first of such series of related
transactions occurs; provided, however, that such a transfer effected pursuant
to a spin-off or split-up where shareholders of the Company retain ownership of
the transferred assets proportionate to their pro rata ownership interest in the
Company shall not be deemed a “Change of Control”;

 

(iv)          The Company dissolves and liquidates substantially all of its
assets;

 

(v)           At any time after the Effective Date when the “Continuing
Directors” cease to constitute a majority of the Board.  For this purpose, a
“Continuing Director” shall mean:  (A) the individuals who, at the Effective
Date, constitute the Board; and (B) any new Directors (other than Directors
designated by a person who has entered into an agreement with the Company to
effect a transaction described in clause (i), (ii), or (iii) of this definition)
whose appointment to the Board or nomination for election by Company
shareholders was approved by a vote of at least two-thirds of the then-serving
Continuous Directors; or

 

(vi)          A determination by the Board, in view of then current
circumstances or impending events, that a Change of Control of the Company has
occurred, which determination shall be made for the specific purpose of
triggering operative provisions of this Plan.

 

(g)           “Change of Control Price” means the highest of the following: 
(i) the Fair Market Value of the Shares, as determined on the date of the Change
of Control; (ii) the highest price per Share paid in the Change of Control
transaction; or (iii) the Fair Market Value of the Shares, calculated on the
date of surrender of the relevant Award in accordance with Section 11(c), but
this clause (iii) shall not apply if in the Change of Control transaction, or
pursuant to an agreement to which the Company is a party governing the Change of
Control transaction, all of the Shares are purchased for and/or converted into
the right to receive a current payment of cash and no other securities or other
property.

 


(H)           CODE” SHALL MEAN THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
FROM TIME TO TIME, AND AS INTERPRETED BY APPLICABLE REGULATIONS, RULINGS,
NOTICES AND OTHER SIMILAR

 

10

--------------------------------------------------------------------------------



 

guidance.  Any reference to a specific provision of the Code includes any
successor provision and any guidance issued under such provision.

 


(I)            “COMMITTEE” MEANS THE COMPENSATION COMMITTEE OF THE BOARD (OR
SUCH SUCCESSOR COMMITTEE WITH THE SAME OR SIMILAR AUTHORITY).


 


(J)            “COMMON STOCK” MEANS THE $.01 PAR VALUE COMMON STOCK OF THE
COMPANY.


 


(K)           “COMPANY” SHALL MEAN THE MANITOWOC COMPANY, INC., A WISCONSIN
CORPORATION, TOGETHER WITH ANY SUCCESSOR THERETO.


 


(L)            “DIRECTOR” MEANS A MEMBER OF THE BOARD.


 


(M)          “EFFECTIVE DATE” MEANS THE DATE THAT THE COMPANY’S SHAREHOLDERS
APPROVE THIS PLAN.


 


(N)           “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED FROM TIME TO TIME, AND AS INTERPRETED BY APPLICABLE REGULATIONS,
RULINGS, NOTICES AND OTHER SIMILAR GUIDANCE.  ANY REFERENCE TO A SPECIFIC
PROVISION OF THE EXCHANGE ACT INCLUDES ANY SUCCESSOR PROVISION AND ANY GUIDANCE
ISSUED UNDER SUCH PROVISION.


 


(O)           “FAIR MARKET VALUE” SHALL MEAN FOR ANY SHARE ON A PARTICULAR DATE,
THE LAST SALE PRICE ON SUCH DATE ON THE NATIONAL SECURITIES EXCHANGE ON WHICH
THE COMMON STOCK IS THEN TRADED, AS REPORTED IN THE WALL STREET JOURNAL, OR IF
NO SALES OF COMMON STOCK OCCUR ON THE DATE IN QUESTION, ON THE LAST PRECEDING
DATE ON WHICH THERE WAS A SALE ON SUCH EXCHANGE.  IF THE SHARES ARE NOT LISTED
ON A NATIONAL SECURITIES EXCHANGE, BUT ARE TRADED IN AN OVER-THE-COUNTER MARKET,
THE LAST SALES PRICE (OR, IF THERE IS NO LAST SALES PRICE REPORTED, THE AVERAGE
OF THE CLOSING BID AND ASKED PRICES) FOR THE SHARES ON THE PARTICULAR DATE, OR
ON THE LAST PRECEDING DATE ON WHICH THERE WAS A SALE OF SHARES ON THAT MARKET,
WILL BE USED.  IF THE SHARES ARE NEITHER LISTED ON A NATIONAL SECURITIES
EXCHANGE NOR TRADED IN AN OVER-THE-COUNTER MARKET, THE PRICE DETERMINED BY THE
COMMITTEE, IN ITS DISCRETION, WILL BE USED.


 


(P)           “NON-EMPLOYEE DIRECTOR” SHALL MEAN A MEMBER OF THE BOARD WHO IS
NOT AN EMPLOYEE OF THE COMPANY OR ANY AFFILIATE.  ONLY NON-EMPLOYEE DIRECTORS
SHALL BE ENTITLED TO RECEIVE AWARDS UNDER THIS PLAN.


 


(Q)           “OPTION” SHALL MEAN THE RIGHT TO PURCHASE SHARES AT A STATED PRICE
IN ACCORDANCE WITH THE TERMS OF THIS PLAN.  BECAUSE THIS PLAN WILL PROVIDE
BENEFITS ONLY FOR NON-EMPLOYEE DIRECTORS, ALL OPTIONS SHALL BE NON-QUALIFIED
STOCK OPTIONS.


 

(r)            “Performance Goals” means any goals the Committee establishes
that relate to one or more of the following with respect to the Company or any
one or more Subsidiaries or other business units: revenue; cash flow; net cash
provided by operating activities; net cash provided by operating activities less
net cash used in investing activities; cost of goods sold; ratio of debt to debt
plus equity; profit before tax; gross profit; net profit; net sales; earnings
before interest and taxes; earnings before interest, taxes, depreciation and
amortization;

 

11

--------------------------------------------------------------------------------


 

Fair Market Value of Shares; basic earnings per share; diluted earnings per
share; return on shareholder equity; average accounts receivable (calculated by
taking the average of accounts receivable at the end of each month); average
inventories (calculated by taking the average of inventories at the end of each
month); return on average total capital employed; return on net assets employed
before interest and taxes; economic value added; return on year-end equity;
length of service on the Board; and/or such other goals as the Committee may
establish in its discretion.

 

(s)           “Plan” shall mean The Manitowoc Company, Inc. 2004 Non-employee
Director Stock and Awards Plan, as set forth herein and as amended from time to
time.

 


(T)            “RESTRICTED STOCK” MEANS SHARES THAT ARE ISSUED TO A NON-EMPLOYEE
DIRECTOR UNDER THIS PLAN AND SUBJECT TO A RISK OF FORFEITURE AND/OR RESTRICTIONS
ON TRANSFER, WHICH MAY LAPSE UPON THE ACHIEVEMENT OR PARTIAL ACHIEVEMENT OF
PERFORMANCE GOALS DURING THE PERIOD SPECIFIED BY THE COMMITTEE AND/OR UPON THE
COMPLETION OF A PERIOD OF SERVICE, AS DETERMINED BY THE COMMITTEE.


 

(u)           “Restricted Stock Units” mean the right to receive Shares and/or
Restricted Stock at a future date, subject to the completion of such Performance
Goals and/or upon the completion of a period of service, as the Committee shall
establish as part of the Award Agreement.  Prior to the achievement of such
Performance Goals and/or upon the completion of a period of service, the
Non-employee Director shall have no rights with respect to such Restricted Stock
Units, except as set forth in the underlying Award Agreement.  Each Restricted
Stock Unit shall correspond and relate to one Share under this Plan.

 


(V)           “SHARE” MEANS A SHARE OF COMMON STOCK.


 

(w)          “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations (other than
the last corporation in the chain) owns stock possessing more than fifty percent
(50%) of the total combined voting power of all classes of stock in one of the
other corporations in the chain.

 

12

--------------------------------------------------------------------------------